Name: Commission Decision of 17 December 1992 concerning the specific financial contribution by the Community towards the eradication of African horse sickness in Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  means of agricultural production;  health;  Africa;  agricultural activity
 Date Published: 1992-12-31

 Avis juridique important|31992D058192/581/EEC: Commission Decision of 17 December 1992 concerning the specific financial contribution by the Community towards the eradication of African horse sickness in Morocco Official Journal L 390 , 31/12/1992 P. 0127 - 0128 Finnish special edition: Chapter 3 Volume 47 P. 0089 Swedish special edition: Chapter 3 Volume 47 P. 0089 COMMISSION DECISION of 17 December 1992 concerning the specific financial contribution by the Community towards the eradication of African horse sickness in Morocco (92/581/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Regulation (EEC) No 3763/91 (2), and in particular Article 8 (2) thereof, Whereas outbreaks of African horse sickness occurred in Morocco in 1991; whereas the development of African horse sickness in Morocco constitutes a danger for the Community; Whereas, therefore, support should be given to control measures undertaken by Morocco against African horse sickness, in accordance with Article 8 (2) of Decision 90/424/EEC; Whereas, by letter dated 13 April 1992, the Kingdom of Morocco has undertaken to implement the appropriate measures with a view to eradicating the disease from certain parts of its territory; Wheras the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Morocco may obtain a financial contribution from the Community for the acquisition of the African horse sickness vaccine used for the vaccination measures carried out between 1 May 1992 and 31 July 1992 in the provinces of Tanger, Tetouan, Larache, Kenitra, Sidi-Kacem, Taounate, Chefch ouen and Al-Hoceima. Article 2 The financial contribution provided for in Article 1 shall be granted subject to the Moroccan authorities implementing or having implemented the following measures in the provinces listed in Article 1: - application of a compulsory vaccination programme using a Type 4 vaccine on all equidae, - registration of the owners of equidae, - identification of equidae at the time of vaccination by a mark in the shape of a 'V' at least 35 mm high and 30 mm wide made on the skin by means of freeze branding. However, registered horses identified by means of a passport recognized at international level may be marked by tattooing on the lip, - introduction of a system under which it is compulsory to declare the death of equidae, - immediate slaughter without compensation of equidae which are not marked and are not vaccinated against African horse sickness, - organization of an information campaign for the benefit of breeders and veterinarians with a view to stressing the importance of vaccination for equidae and, in particular, foals, and the need for all deaths to be declared to the competent authorities, - making available to the Community reference laboratory 20 doses from each batch of vaccine used. Article 3 The financial contribution by the Community shall be fixed at 100 % of the expenses incurred by the Kingdom of Morocco for the acquisition of the vaccine. Article 4 1. The Community's financial contribution shall be granted after: - a report on the implementation of the measures referred to in Article 2 has been forwarded to the Commission, - supporting documents relating to the acquisition of and payment for the vaccine used in accordance with Article 1 have been presented. 2. The documents referred to in paragraph 1 shall be forwarded by the Kingdom of Morocco by 18 December 1992 at the latest. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 356, 24. 12. 1991, p. 1.